Citation Nr: 1751392	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  16-26 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Kenneth M. Ciardiello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United Stated Navy from July 1958 to June 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran presented sworn testimony at a hearing before the undersigned in July 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).


FINDING OF FACT

The Veteran's right ear hearing loss is the result of in-service exposure to acoustic trauma.


CONCLUSION OF LAW

The criteria for entitlement to service connection for right ear hearing loss are met.  38 U.S.C.A. §§ 1131, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his current right ear hearing loss is related to in-service noise exposure.  The Board agrees. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313   (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

"Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces; or, if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303(a); see Flynn v. Brown, 6 Vet. App. 500, 503 (1994) (noting that, in the context of service-connected disability compensation, "the element of cause and effect has been totally by-passed in favor of a simple temporal relationship between the incurrence of the disability and the period of active duty").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Veteran has a current diagnosis of right ear hearing loss.  See February 2014 VA Examination at 3; see also 38 C.F.R. § 3.385.  In addition, the Veteran's competent and credible testimony establishes that he was exposed to noise trauma during service while working on flight decks and as a welder with no hearing protection.  See July 2017 Hearing Transcript at 4.  As the first two elements of service connection have been met, the crux of this issue relies on establishing a nexus between the Veteran's current right ear hearing loss, and his in-service noise trauma. 

The Board finds that the evidence, including the Veteran's competent and credible testimony, shows that his right ear hearing loss initially began during service and has been recurrent since.  Id at 11.  As the requirements for establishing service connection are met, service connection is warranted.  38 C.F.R. § 3.303(a).


ORDER

Service connection for right ear hearing loss is granted. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


